22 N.J. 218 (1956)
125 A.2d 402
EDWARD S. KOCH, PLAINTIFF-RESPONDENT,
v.
BOROUGH OF SEASIDE HEIGHTS, A MUNICIPAL CORPORATION, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued September 24, 1956.
Decided October 1, 1956.
Mr. Vincent A. Grasso argued the cause for the appellant (Messrs. Hiering and Grasso, attorneys).
There was no appearance for the respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Conford in the court below.
For affirmance  Justices HEHER, WACHENFELD, BURLING, JACOBS and BRENNAN  5.
For reversal  Justice OLIPHANT  1.